Order filed January 6, 2022




                                        In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-21-00200-CR
                                  __________

                     DANIEL RAY GARCIA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 16-4669


                                        ORDER
      Before this court are several pro se requests and motions concerning the filing
of Appellant’s briefs in this matter.
      On the court’s own motion, the court reconsiders its prior letter ruling of
November 30, 2021, denying Appellant’s pro se “Motion to Request to be Allowed
to Submit Second Part of Brief Before November 29, 2021.” Appellant’s pro se
“Motion to Request to be Allowed to Submit Second Part of Brief Before
November 29, 2021,” is hereby granted as of the date of this order. The forty-five
pages submitted by Appellant, as received by this court on December 2, 2021, shall
be deemed to be a part of Appellant’s brief in this matter. In the event the State
wishes to file a brief responding to the matters received on December 2, 2021, the
State’s brief shall be due on or before February 7, 2022.
      In light of the foregoing, Appellant’s pro se “Motion to Object on Not
Allowing Pro Se Appellant Submitt 2nd Part of Brief” filed on December 15, 2021,
is dismissed as moot.
      Appellant’s pro se “Motion to Request This Appeas Court to Alow Pro Se
Appellant Submitt a Reply Brief . . . and Object on States Request to Make Oral
Argument” filed on December 27, 2021, is granted in part. Appellant’s reply brief
is due for filing on or before February 7, 2022. All other requests in said motion
are denied.
      Appellant has filed pro se motions that bear both Cause No. 11-21-00200-CR
and Cause No. 11-21-00145-CR. While the appellant is the same in both cases, the
cases have not been consolidated. In the future, Appellant is directed to file separate
motions in each cause even if the motions request the same relief.
      Finally, this matter shall be submitted on briefs on February 17, 2022.


                                                     PER CURIAM


January 6, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2